127 F.3d 1106
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Yu Lan SPAIN, Plaintiff-Appellant,v.JACKSON COUNTY, a political subdivision of the State ofOregon, Defendant-Appellee.
No. 96-35936.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Sept. 12, 1997.Decided Sept. 25, 1997.

Appeal from the United States District Court, for the District of Oregon John P. Cooney, Magistrate Judge, Presiding
Before CANBY, T.G. NELSON, and KLEINFELD, Circuit Judges.


1
MEMORANDUM*


2
There was relevant evidence that reasonable jurors might accept as adequate to support the conclusion they reached.  See Maynard v. City of San Jose, 37 F.3d 1396, 1404 (9th Cir.1994).  The findings of fact on the bench-tried portion of the case were not clearly erroneous.  See Magnuson v. Video Yesteryear, 85 F.3d 1424, 1427 (9th Cir.1996).  The critical factor is that this case went through a full trial, so the appropriate triers of fact made factual determinations permissible on the evidence after hearing all the evidence.


3
The jury answered "no" to the question "did Ms. Spain prove that the county failed to take timely and effective corrective action when the county knew or should have known about the unlawful harassment?"   The Magistrate Judge concluded that the defendant "took immediate and appropriate corrective action reasonably calculated to end the harassment and that the harassment did end."   There was evidence from which reasonable minds could reach those conclusions.


4
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3